Mikoll and Harvey, JJ., concur in part and dissent in part in the following memorandum by Harvey, J. Harvey, J. (concurring in part and dissenting in part).
We concur with the majority in all respects except their conclusion that the Surrogate erroneously interpreted paragraph “sixth” of the will to include testator’s private checking account within his bequest of “cash on hand”. As to the conclusion, we respectfully dissent. We believe that the Surrogate did, in fact, assign the technical meaning to the words as that meaning has developed by usage. If one were to reflect, it would be apparent that the most frequent use of the words “cash on hand” is by accountants in the preparation of financial statements of businesses. Obviously they are not describing actual currency. They refer to bank accounts readily available without restriction. 11 The testator was not only a lawyer, but also a very active businessman who participated in a number of business ventures and owned a vast amount of securities. To us, the logical assumption is that his greatest familiarity with the phrase “cash on hand” resulted from his business experience. He, personally, drafted the will. There was nothing in the record to indicate that he was in the habit of carrying any significant amount of currency or keeping it in his home. Nor is there anything in the record to indicate that he intended the words to mean something other than the usual. 11 There are few New York decisions bearing upon this issue and none that would mandate a determination contrary to that of the Surrogate. However, there are numerous decisions in other jurisdictions consistent with his opinion (see What Passes Under Terms “Cash,” “Cash On Hand,” or “Cash Assets” in Will, Ann., 27 ALR3d 1406). We would affirm the decree without modification.